UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1356


PATRICIA UCHEOMA EGEKWU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



                              No. 07-2050


PATRICIA UCHEOMA EGEKWU,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   May 19, 2009                   Decided:   June 26, 2009


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.
Petitions denied in part and dismissed in part by unpublished
per curiam opinion.


Ronald D. Richey, LAW OFFICES OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Michael F. Hertz, Acting Assistant
Attorney General, Linda S. Wernery, Assistant Director, Daniel
Glenn Lonergan, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Patricia       Ucheoma    Egekwu,       a    native       and    citizen    of

Nigeria,       petitions       for    review     of     orders      of    the    Board     of

Immigration         Appeals    (Board)     affirming        the    Immigration        Judge’s

denial of her applications for relief from removal, and denying

her motion to reopen and reconsider.

               Egekwu    first       challenges       the   determination         that    she

failed to establish eligibility for asylum.                         To obtain reversal

of   a   determination         denying     eligibility        for    relief,      an    alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”           INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).        We have reviewed the evidence of record and conclude

that Egekwu fails to show that the evidence compels a contrary

result.        Having failed to qualify for asylum, she cannot meet

the more stringent standard for withholding of removal.                               Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).

               We    likewise     uphold    the       finding       below      that    Egekwu

failed to demonstrate that it is more likely than not that she

would     be        tortured     if     removed       to     Nigeria.            8     C.F.R.

§ 1208.16(c)(2)         (2009).         Though    Egekwu          also   challenges       the

denial of cancellation of removal, we do not have jurisdiction

to review the finding below that Egekwu failed to demonstrate

                                             3
exceptional   and    extremely     unusual    hardship   to   a   qualifying

relative in order to demonstrate eligibility for that relief.

See 8 U.S.C. § 1252(a)(2)(B)(i) (2006); Jean v. Gonzales, 435

F.3d 475, 481-82 (4th Cir. 2006); see also Obioha v. Gonzales,

431 F.3d 400, 405 (4th Cir. 2005).           Finally, we find no abuse of

discretion in the Board’s decision to deny Egekwu’s motion to

reopen and reconsider.     See 8 C.F.R. § 1003.2(a) (2009).

            Accordingly, we deny in part and dismiss in part the

petitions for review.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and   argument   would    not   aid   the

decisional process.

                                                 PETITIONS DENIED IN PART
                                                    AND DISMISSED IN PART




                                      4